Citation Nr: 0628693	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-21 295	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to chronic tonsillitis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to chronic tonsillitis.

3.  Entitlement to a compensable evaluation for 
conjunctivitis of the right eye. 

4.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from February 1951 to 
February 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2000 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2001, the Board remanded this case for notification 
and development action.  The case was returned to the Board 
in March 2006.

FINDINGS OF FACT

1.  There is no competent medical evidence that chronic 
tonsillitis caused or has worsened either hypertension or a 
depressive disorder.

2.  Conjunctivitis is currently essentially asymptomatic, 
without any reported objective symptoms on physical 
examination.

3.  Sinusitis is primarily manifested by periodic nasal 
drainage without any incapacitating episodes and without any 
showing during the appeal period of more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension as 
secondary to chronic tonsillitis is not warranted.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to chronic tonsillitis is 
not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Entitlement to a compensable evaluation for 
conjunctivitis of the right eye is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
38 C.F.R. § 4.84a, Diagnostic Code 6018 (2005).    

4.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 38 C.F.R. § 4.97, Diagnostic Code 
6514 and the General Rating Formula for Sinusitis (2005).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in March 2002 by the RO satisfied the statutory 
and regulatory duty to notify provisions.  VA has afforded 
the veteran examinations of his eyes and sinuses for 
disability evaluation purposes and obtained medical opinions 
addressing the medical issues of the relationship, if any, 
between his service-connected disability of chronic 
tonsillitis and his diagnosed hypertensive and psychiatric 
disabilities.  There is no indication in the record that 
additional evidence material to the issues decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  The adjudication of the veteran's claims on appeal 
was prior to the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The VCAA notice provided to the veteran 
by the RO was the kind of remedial notice which the Court 
found in Pelegrini v. Principi, 18 Vet. App. 112 (2004), to 
be permissible under the applicable statute and regulations.  
In view of the fact that the veteran and his representative 
have had ample opportunity during the more than six years 
that his appeal has been pending to submit evidence and 
argument in support of his claims, the timing of the VCAA 
notice provided to the veteran was in no way prejudicial to 
him.

Secondary Service Connection Claims

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995). 

The only probative evidence on the medical issue of whether 
one physical or mental disorder caused or aggravated another 
physical or mental disorder is competent medical evidence.  
Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Hypertension

The record reveals that the veteran has suffered from 
essential hypertension for almost twenty years.  It is 
not in dispute that the veteran's hypertension had its 
onset many years after his separation from active 
military service in February 1954.

The veteran is service-connected for chronic tonsillitis.  
He has alleged that his diagnosed hypertension is 
secondary to his service-connected chronic tonsillitis.

The only competent medical evidence of record on the 
issue of whether chronic tonsillitis caused or has 
worsened the veteran's hypertension is the medical 
opinion of a VA physician who conducted a VA 
hypertension-cardiovascular examination of the veteran in 
July 2002.  In her examination report, the VA examining 
physician found that there is no causal relationship 
between the veteran's chronic tonsillitis and his 
hypertension and that his chronic tonsillitis has not 
aggravated his hypertension.  There is no medical opinion 
of record contrary to the July 2002 opinion of the VA 
examiner.

As a layman, the veteran is not qualified to state an 
opinion on a question of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For that reason, his stated belief that 
his hypertension is secondary to chronic tonsillitis, 
while no doubt sincere, is lacking in probative value.

The preponderance of the evidence is against the claim 
for secondary service connection for hypertension, and 
entitlement to that benefit is not established.  See 
38 C.F.R. § 3.310(a) (2005); Allen, supra.    

Acquired Psychiatric Disorder

At a VA psychiatric examination in July 2002, the diagnosis 
on Axis I was depressive disorder, NOS [not otherwise 
specified] .  The veteran has alleged that his diagnosed 
acquired psychiatric disorder is secondary to his service-
connected chronic tonsillitis.  

The only competent medical evidence of record on the issue of 
whether chronic tonsillitis caused or has aggravated the 
veteran's diagnosed depressive disorder is the medical 
opinion of a VA physician who conducted the VA psychiatric 
examination in July 2002, who reported that it is not likely 
that the veteran's neuropsychiatric condition is in any way 
related to his service-connected disabilities (which include 
chronic tonsillitis).  The Board understands the VA 
psychiatrist's opinion in July 2002 as a conclusion from his 
evaluation of the veteran and the veteran's medical history 
that it is unlikely that chronic tonsillitis either caused or 
worsened an acquired psychiatric disorder, to include a 
depressive disorder.

The veteran's stated belief that his depressive disorder 
is secondary to chronic tonsillitis, while no doubt 
sincere, is lacking in probative value.  See Espiritu, 
supra.  
  
The preponderance of the evidence is against the claim 
for secondary service connection for an acquired 
psychiatric disorder, and entitlement to that benefit is 
not established.  See 38 C.F.R. § 3.310(a) (2005); Allen, 
supra.    

Increased Rating Claims     
       
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

Conjunctivitis

"Conjunctivitis" is inflammation of the conjunctiva.  The 
conjunctiva is the delicate membrane which lines the eyelids 
and covers the exposed surface of the sclera, which are the 
tough outer coats of the eyeballs.  See Dorland's Illustrated 
Medical Dictionary 369, 1494 (Dorland's) (28th ed., 1994).  

38 C.F.R. § 4.84a, Diagnostic Code 6018 (2005) provides that 
healed chronic conjunctivitis is rated on residuals and, if 
there are no residuals, the disability evaluation shall be 
non-compensable (zero percent).  An evaluation of 10 percent 
requires active conjunctivitis with objective symptoms.

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In the veteran's case, at a VA eye examination in July 2002, 
the veteran's conjunctiva were reported as injected 
[congested].  However, when evaluated by a VA optometrist in 
March 2005, the veteran's conjunctiva were reported to be 
normal, and in fact the disease of conjunctivitis was not a 
diagnosis reported by the VA examining optometrist.  No 
medical treatment notes of record compiled since July 2002 
show the veteran's conjunctivitis with active symptoms.  

The evidence of record thus is not sufficient to find that 
the veteran currently has the symptomatology and impairment 
of his right eye due to conjunctivitis so as to warrant a 
compensable (10 percent) evaluation under the applicable 
rating criteria, and so entitlement to a compensable 
evaluation for conjunctivitis is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Code 6018 (2005). 

Sinusitis

The veteran's sinusitis is currently rated under 38 C.F.R. § 
4.97, Diagnostic Code 6514 (2004) [sinusitis, sphenoid, 
chronic].  All forms of sinusitis are rated under the General 
Rating Formula for Sinusitis, which provides as follows:  
sinusitis detected by X-rays only warrants a non-compensable 
(zero percent) evaluation; one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting 
warrant an evaluation of 10 percent; and an evaluation of 30 
percent requires three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  

A Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  See 38 
C.F.R. § 4.97, Diagnostic Code 6514 (2005).

Whether an episode of sinusitis is one which requires bed 
rest is a question on which the only probative evidence is 
competent medical evidence.  In the veteran's case, there is 
no competent medical evidence of record that any physician 
has found that an episode of sinusitis suffered by the 
veteran during the appeal period required bed rest.  For that 
reason, the Board finds that the veteran has had no 
incapacitating episodes of sinusitis during the appeal 
period.  

Entitlement to a higher evaluation of 30 percent would thus 
require a showing that the veteran's service-connected 
sinusitis is productive of more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Despite the 
veteran's statement received in July 2005 that at times his 
sinusitis makes him feel so miserable that takes to bed for 
an hour or so, the medical evidence of record, to include 
extensive VA medical treatment records, does not show the 
veteran has had during the appeal period more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, and 
in fact he has made no assertion that he has had such non-
incapacitating episodes of sinusitis.

On this record, the Board must conclude that the 
preponderance of the evidence of record is against the claim 
for an evaluation in excess of 10 percent for sinusitis and  
entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6514 and the General Rating Formula for Sinusitis 
(2005).        

Benefit Of Doubt Doctrine 

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Entitlement to service connection for hypertension as 
secondary to chronic tonsillitis is denied.

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to chronic tonsillitis is denied.

Entitlement to a compensable evaluation for conjunctivitis of 
the right eye is denied. 

Entitlement to an evaluation in excess of 10 percent for 
sinusitis is denied. 



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


